Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 16, 2014

The Court of Appeals hereby passes the following order:

A15D0075. WAX FLOWERS v. KAREN FLOWERS.

      Wax Flowers filed a petition for modification of custody, visitation, and child
support against Karen Flowers. The trial court found Wax Flowers in willful
contempt of an earlier order that included a child support provision, among other
things. Because the trial court also awarded attorney’s fees pursuant to OCGA §19-6-
2, it appears that the earlier order referenced herein is the parties’ divorce decree.1
In addition to finding Flowers in contempt in the order on appeal, the trial court also
concluded that Wax Flowers violated the parenting plan incorporated in the earlier
order, and it entered a new parenting plan. Wax Flowers now appeals to this Court.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because this
application appears to fall within the Supreme Court’s jurisdiction, it is hereby
TRANSFERRED to that Court.




      1
       The application materials do not include the divorce decree or the petition for
modification.
Court of Appeals of the State of Georgia
                                     10/16/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.